DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	Applicant’s amendment filed on November 29, 2021 is entered.
	Claims 2-13, 15, 22-61, and 68-74 have been canceled.
	Claims 1, 14, 16-21, 61-67, and 75-78 are pending.
Claims 16-20, 62-65, and 75-78 stand withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on December 19, 2018.

	Claims 1, 14, 21, 66, and 67 are currently under consideration as they read on the elected invention of a multimeric fusion protein and the species of amino acid substitution L234F and P331S in the Fc region.

3.	In view of applicant’s amendment, the previous rejection under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, has been withdrawn.

4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

5.	The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.
New Ground of Rejection necessitated by applicant’s amendment. Claim 14 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Dependent claim 14 recites that the Fc-region comprises CH2 and CH3 derived from IgG1 in which L234 has been substituted with F and P331 has been substituted with serine (L234F/P331S).  The independent claim 1 recites specific amino acid sequences of the Fc-region (e.g. SEQ ID NO:53, the elected species which is a human IgG1 Fc region comprises SEQ ID NO:53 with three amino acid substitutions L234F/L309C/P331S). As such, claim 14 encompassing Fc-region derived from IgG1 does not appear to further limit the subject matter in independent claim 1.    

Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements, e.g. by amending claim 1 to use (a)-(g) to refer to the members in the Markush group and also amend claim 14 to refer back to the specific member of the Markush group.

7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

8.	Claims 1, 14, 21, 66, 67, and 72-74 are rejected under 35 U.S.C. 103 as being unpatentable over Strome et al. (WO 2008/151088) in view of Tsurushita et al. (WO 2014/022592, reference of record) and Oganesyan et al. (Acta Cryst. 2008, D64:700-704, reference on IDS) as evidenced by the high homologous of the amino acid sequences of the Fc regions of human IgG1 and the Fc region of human IgG4 disclosed in FIG-23 in Presta (US 6,737,056) for the reasons of record.

	The claims have been amended to recite SEQ ID NO:53 (the elected species).  The specification discloses that SEQ ID NO:53 is the amino acid sequence of the Fc variant from human IgG1 that consists of L234F/L309C/P331S amino acid substitutions (e.g. see Figure 2g).  

Strome et al. teach a serial stradomer comprising two or more associated stradomer monomers, each of the stradomer monomer comprises two or more Fc domain, each Fc domain comprises a hinge, CH2, and CH3 from IgG1 (e.g. see Abstract and [0013] in page 4). Strom et al. teach Fc from human IgG1 having a hinge domain linked to CH2 and CH3 (e.g. see Figure 1) and discloses the amino acid sequence of the human IgG1 Fc region including the hinge-CH2-CH3 (e.g. see Figure 15A). Strome et al. teach that the disulfide bonds form between individual stradomer monomers lead to the formation of serial strdomer; and the disulfide bonds are formed between cysteine residues naturally occurring in the Fc region or cysteine residues incorporated into the Fc domain monomer by site-directed mutagenesis (e.g. see [00116] in page 30).  Strome et al. also teach that the stradomer monomers comprises two or more Fc domain monomers (each contains CH1, CH2, and CH3 from IgG including IgG1 and IgG4 (e.g. see claims 1-19 and [00100] in page 24).  In Figure 10B, Strome et al. discloses a serial stradomer comprising IgG Fc (hinge-CH2-CH3) monomers linked by J chain from IgM antibody (tailpiece) that is fused to the C-terminus of the Fc region (see copy below and [0076]). Note that the serial stradomer does not contain antibody variable region nor a fusion partner.

    PNG
    media_image1.png
    685
    825
    media_image1.png
    Greyscale


	Further, Strome et al. teach that the stradomers can be formulated into a pharmaceutical composition comprising a pharmaceutically acceptable carrier and additional other active ingredients including semi-solid carrier (e.g. see pages 54-56). Strome et al. teach that the immune-regulatory properties of IVIG reside in the Fc domain of the IgG molecules, and the Fab fragments of the IVIG are not therapeutic (e.g. see [0008]) in page 2.  Strome et al. teach the multimeric Fc fragments in serial stradomers can replace IVIG (e.g. see [0092]).

Furthermore, Strome et al. teach that the Fc domains can be mutated into Fc variants with improved properties, such as enhanced binding to FcγR (e.g. see col. 28). 

The reference teachings differ from the instant invention by not describing amino acid substitutions L309C, L234F and P331S in the Fc region.

Tsurushita et al. teach fusion protein comprising IgG CH2 and CH3 region (Fc) multimerized via cysteine mutation in position L309C in the Fc region and a human µ tailpiece at the C-terminus (e.g. see Fig. 7 copied below,  [0016]  in page 6, and [0090] in page 22, and SEQ ID NO:16 in [0147] in page 40). 


    PNG
    media_image2.png
    477
    507
    media_image2.png
    Greyscale

Tsurushita et al. teach that selection of isotypes of IgG depends on the desired properties, and IgG4 may be desirable for an Fc region with weaker or no effector functions (CDC, ADCC or opsonization) in situation where inhibition of a receptor-ligand interaction is required (e.g. see [0093] in page 23). In the examples, Tsurushita et al. teach that amino acid substitution L309C in the Fc region promotes multimer formation (e.g. see [0170]).

	Indeed, modifications of L234F and P331S in the Fc region of IgG to eliminate the effector functions were well-known in the art at the time the instant invention was filed. For example, Oganesyan et al. teach that effector functions such as complement-dependent cytotoxicity (CDC) are triggered by the binding of various effector molecules to the Fc portion of IgG molecules (see Introduction in page 700).  While efficient effector functions are important for the efficacy of various therapeutic antibodies, elimination of antibody effector functions can decrease IgG-mediated toxicity events and triple mutation L234F/L235E/P331S in the Fc region of IgG1 causes a profound decrease in their binding to human C1q (e.g. see Oganesyan et al. in page 700 and Results and discussion in pages 703-704).  

Applicant’s arguments have been fully considered but have not been found persuasive.

	Applicant argues that claim 1 has been amended to recite specific SEQ ID NOs for the Fc region. As such, applicant asserts the rejection should be withdrawn.

	This is not found persuasive for following reasons:

	It would thus be obvious to one of ordinary skill in the art at the time the invention was filed to modify the Fc region by amino acid substitutions L309C disclosed in Tsurushita et al. and L234F/L235E/P331S disclosed in Oganesyan et al. in the multimers taught by Strome et al. One of ordinary skill in the art would also be able to make one less mutation among L234F/L235E/P331S, e.g. by not mutating L235E, to reduce the amount of work or to preserve the naturally occurring amino acid residues, e.g. L235 for less side effect associated with mutation. One of ordinary skill in the art would have been motivated to do so, and have a reasonable expectation of success, since incorporating the amino acid substitutions in the Fc region as taught by Oganesyan et al. into the multimers Fc monomers would reduce the effector functions ADCC and CDC, thereby reducing undesired IgG-mediated toxicity and adding L309C substitution to Strome’s Fc multimers would be expected to facilitate the formation of the multimeric stradomers. As evidenced by Presta, the naturally occurring amino acid residues in human IgG1 Fc region at positions 234 and 331 are Leu and Pro, respectively, and Phe (F) and Ser at human IgG4 Fc region, respectively (e.g. see FIG-23).  As such, the combined teachings of the reference would have yielded an human IgG1 Fc region with amino acid substitutions L234F and P331S together with L309C comprises the amino acid sequence of SEQ ID NO:53. 

	As such, applicant’s arguments have not been found persuasive.

9.	No claim is allowed.
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUN DAHLE whose telephone number is (571)272-8142. The examiner can normally be reached Mon-Fri 6:30am-4:00pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUN W DAHLE/Primary Examiner, Art Unit 1644